Citation Nr: 1227746	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  05-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for torticollis, currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which increased the disability rating from noncompensable to 20 percent and effectuated the award as of April 29, 2004.  In May 2010, the Board remanded the Veteran's appeal to the RO so that he could be scheduled for a hearing before a Veterans Law Judge sitting at the RO.  In July 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In November 2010, the Board once again remanded the Veteran's appeal for additional development.  

In October 2008, the RO denied TDIU.  Thereafter, records were received from the Social Security Administration indicating that the Veteran is disabled for SSA purposes due to his back disorder.  Accordingly, the issue of TDIU is again raised.  See April 2011 hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Department of Veteran Affairs will notify the appellant if further action is required on his part.



REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Veteran's claim was previously remanded for additional development including obtaining additional treatment records and records from the Social Security Administration (SSA) and for a VA examination to determine the nature and severity of the service-connected torticollis.  The examiner was requested to include a detailed physical examination including pertinent range of motion findings and include findings related to incapacitating episodes due to torticollis and indicate whether there are any neurological abnormalities associated with the disability.  Additional VA treatment records and records from the SSA were associated with the claims file. 

The Veteran was afforded a VA examination in February 2011 at which time the Veteran reported pain and numbness in the neck and left shoulder radiating to his upper back and left arm.  The examiner included the pertinent range of motion findings for the Veteran's cervical spine and left shoulder.  The examiner noted that a magnetic resonance imaging (MRI) performed in 2005 revealed degenerative joint disease (DJD), spondylitic changes and canal stenosis, multilevel neural foraminal narrowing on C4-5 and C5-6, severe, right C6-7.  The examiner diagnosed the Veteran with residuals from torticollis and status post cervical spine laminectomy in 2006.  

Another VA examination was obtained in November 2011 at which time an examiner reported that a physical examination revealed partial torticollis of the left upper extremity and left neck and spasm of the left trapezius muscle as well as the sternocleidomastoid with trigger points.  The examiner diagnosed the Veteran with a moderate degree of torticollis of the cervical spine.  

In April 2012, the Veteran was afforded another VA examination at which time an examiner diagnosed the Veteran with bilateral shoulder and arm strain and opined that the shoulder and arm strain are less likely as not caused by cervical torticollis disorder.  The examiner included range of motion findings for the Veteran's bilateral shoulders.  The examiner noted that there were no incapacitating episodes requiring bedrest or hospitalization due to the bilateral arm condition.  The examiner indicated that the Veteran needed further consultation with a neurologist for further examination of the neurological impairments.  No further examination of the Veteran was performed.  

The examinations of record do not include any pertinent findings with regard to whether the Veteran's service-connected torticollis disability has resulted in any incapacitating episodes and no opinion was proffered regarding the impact of the Veteran's torticollis upon his vocational pursuits.  Finally, the examinations of record do not adequately address the Veteran's reported neurological symptomatology.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).      

VA outpatient treatment records dated through October 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after October 2010 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran identified several private physicians in July 2004, including Dr. Fried as having relevant evidence.  The Veteran should be asked to provide or identify any additional relevant evidence.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA medical records dating from October 2010.  Any other records identified by the Veteran should also be obtained.  

2.  Contact the Veteran and request that he provide or identify any additional relevant medical records including records from Dr. Fried and any additional recent records from Dr. Park.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of his cervical torticollis disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Report range of motion measurements for the cervical spine in degrees and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  A complete rationale is requested to include if an opinion cannot be provided without resort to speculation.

(b)  Identify all neurological residuals relating to the Veteran's cervical torticollis disability.  In that regard, the examiner's attention is directed to the August 2004 VA record reflecting a diagnosis of radiculopathy in the left upper extremity.  With regard to any neurological disability resulting from the service-connected cervical torticollis disability, the specific nerve affected should be specified, and the severity of each nerve disability.  

(c)  Report whether the Veteran has any incapacitating episodes as a result of his service-connected cervical torticollis disability and the frequency of any incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(d)  Express an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or retain substantially gainful employment due to his service-connected diabetes mellitus, peripheral neuropathy of the lower extremities and the torticolis either singly or in combination. 

4.  Then, after ensuring the examination report is adequate and responsive to the above instructions, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


